Judgment and order reversed and new trial granted, costs to appellant to abide the event. We think the evidence presented a question of fact as to whether plaintiffs were the procuring cause for the sale of defendant’s property. As there is to be a new trial, we may also state that in our opinion the exclusion of the evidence offered by defendant as to the conversations and transactions between defendant, the purchaser of the property, and the second broker subsequent to the alleged failure of plaintiffs to negotiate the sale, and immediately preceding the sale, was also erroneous. The transaction was part of the res gestee. (9 C. J. 651, §§ 122, 123, and cases cited.) Jenks, P. J., Mills, Rich, Kelly and Jaycox, JJ., concurred.